Citation Nr: 0123637	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected residuals of shell 
fragment wound, left knee, with traumatic arthritis.  

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected residuals of shell fragment 
wound, left knee, with traumatic arthritis.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound, Muscle Group XI, with 
traumatic arthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1944 to November 
1945 and from November 1945 to June 1946.  This matter is 
currently before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By 
a rating decision prepared in July 1998, the RO denied claims 
of entitlement to service connection for arthritis, both 
legs, and for a right knee disorder and for a left knee 
disorder, claimed as secondary to a service-connected left 
knee wound.  Following a timely notice of disagreement (NOD) 
and issuance of a statement of the case (SOC) in October 
1998, the veteran submitted a timely substantive appeal in 
October 1998.  

In January 1999, the RO granted an increased evaluation to 20 
percent, but no more, for residuals of a shrapnel wound, left 
knee, with traumatic arthritis, and Muscle Group XI 
residuals.  In a January 1999 supplemental SOC, the RO 
recharacterized the issues on appeal to conform to the 
January 1999 rating decision and partial grant of benefits, 
and an April 1999 SSOC further clarified the characterization 
of the issues on appeal.  

Although the veteran's evaluation for his service-connected 
left knee disability increased from 10 percent to 20 percent, 
the assigned evaluation does not represent the maximum 
available benefit, and the issue of the appropriate 
evaluation for the left knee disability remains on appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

REMAND

The veteran's claims of entitlement to service connection for 
a right knee disorder, to include arthritis, as secondary to 
service-connected residuals of a shell fragment wound, left 
knee, and for a low back disorder, to include arthritis, as 
secondary to service-connected residuals of a shell fragment 
wound, left knee, were denied as not well-grounded.  The 
veteran, however, contends that, if medical opinion(s) as to 
the etiology of these disorders were obtained, the medical 
opinions would support his contentions.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the requirement of a well-grounded claim and 
provides that VA must notify a claimant as to evidence 
necessary to substantiate a claim for VA benefits and assist 
in developing the evidence.  The law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As noted, the secondary service connection claims were denied 
on the basis that the claims were not well-grounded.  Under 
the prior law, development of such claims by VA was 
prohibited.  Under recent regulations implementing the VCAA, 
however, a medical examination or medical opinion is 
necessary if the information of record does not contain 
sufficient competent medical evidence to decide the claim and 
indicates that the claimed disabilities may be associated 
with another service connected disability.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)(i)(C)).  

The veteran has testified that his right knee and low back 
arthritis, in particular, have developed because of favoring 
his service connected left knee, but that VA doctors have not 
discussed the cause of the right knee and low back 
disabilities.  The RO, or course, has not had an opportunity 
to adjudicate these claims under the VCAA or provide the 
assistance now authorized for such claims.  

The veteran also testified before the Board in March 2001 
that his service-connected left knee disability had recently 
worsened, even within a short time before his hearing.  He 
mentioned tender scaring, stiffness and occasional loss of 
balance.  A current examination appears to be warranted to 
assess the extent of the disability.  Also, although the 
veteran has also been followed for unrelated disabilities at 
the Columbia VA Medical Center and his representative noted 
before the Board that at least some VA medical records were 
not relevant, the veteran testified that he was being seen 
two to three time per month for his knees.  Such records 
would be helpful in this case because the most recent VA 
records in the claims folder are from November 1998.  

Under the circumstances, because further development may be 
helpful to the veteran's appeal, the case is REMANDED to the 
RO for the following action:

1.  The veteran's clinical records from 
November 1998 to the present should be 
obtained from the Columbia VA Medical 
Center and from the VA clinic at 
Kirksville where the veteran has 
testified he has received regular 
treatment.  With the veteran's 
permission, records for the same time 
period should also be requested from the 
Regional Hospital at Columbia where the 
veteran testified he had been seen for 
his low back.  

2.  The veteran should then be afforded a 
VA examination to determine the extent of 
his service-connected left knee 
disability, and to determine the current 
nature and severity of his right knee and 
back disorders.  All necessary tests 
should be performed.  In particular, as 
to the service-connected left knee, the 
examiner should conduct an evaluation to 
detect any pain on use, weakness, 
fatigability, abnormal movement, 
subluxation, lateral instability, tender 
scarring or the like.

The claims folder should be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent likelihood or more) 
that the veteran has any current disorder 
of the right knee, to include arthritis, 
or any current disorder of the low back, 
which is caused by, etiologically related 
to, or aggravated by the service- 
connected shell fragment wound, left 
knee, MG XI, with traumatic arthritis.

3.  Thereafter, the RO should review the 
veteran's claims.  The veteran and his 
representative should then be provided a 
supplemental statement of the case 
(SSOC), if in order, and provided the 
applicable period of time for response.

The veteran is informed that he has the right to submit 
additional evidence and argument on the issues under appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He and his 
representative should inform the RO if additional assistance 
is needed in obtaining any additional medical records 
pertinent.  The veteran is entitled to have his claim 
afforded expeditious treatment by the RO. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).



